Citation Nr: 0101032	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran was entitled to recognition as a former 
prisoner of war (POW) for Department of Veterans Affairs (VA) 
purposes.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had recognized service from September 1941 to 
December 1941 and from May 1945 to February 1946.  He died on 
July [redacted], 1976; the appellant was married to the veteran 
at the time of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 determination of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), that the veteran 
was not a former POW for VA purposes.

In February 1998, the RO received the appellant's claim for 
Dependency and Indemnity Compensation.  In an April 1998 
statement, the appellant indicated that she was seeking any 
benefits for which she was entitled.  Therefore, the issue of 
entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 has been raised.  This 
issue is not ripe for appellate review.  It is referred to 
the RO for appropriate action. 

In September 1999, the Board received a statement from the 
appellant along with photocopies of evidence already 
considered by the RO.  Therefore, a referral to the RO for 
review of the newly submitted documents is not necessary.  
38 C.F.R. § 20.1304 (2000).  The Board notes that the 
recently submitted photocopy of the Army separation serology 
report has been altered from the original copy.


FINDINGS OF FACT

1.  VA has met its duty to assist the appellant.  All 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The service department verified the veteran's service as 
the following: pre-war service, September 7, 1941, to 
December 7, 1941; beleaguered, December 8, 1941, to December 
28, 1941; no casualty status, December 29, 1941, to May 4, 
1945; status under the Missing Persons Act terminated May 4, 
1945; and regular Philippine Army service, May 5, 1945, to 
February 17, 1946.

3.  The veteran never claimed that he was a former prisoner 
of war.

4.  The preponderance of the competent and probative evidence 
shows that the veteran was not a prisoner of war during his 
active service.


CONCLUSION OF LAW

The veteran was not entitled to recognition as a former 
prisoner of war for VA purposes.  38 U.S.C.A. § 101 (32) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. §§ 5103A & 5107); 38 C.F.R. §§ 3.1(y), 
3.8, 3.9, 3.203 (2000); VAOGCPREC 14-94 (June 8, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a May 8, 1945, affidavit, under the chronological-record-
of-activities section, the veteran was instructed that if he 
were a former POW, he should strike out the inapplicable word 
- captured or surrendered - regarding how he became a POW.  
He struck out both words and indicated that he was separated 
from his unit.  He described his activities from September 
1941 to the present.  He said that he was in the United 
States Armed Forces in the Far East (USAFFE) from September 
1, 1941, to December 31, 1941.  He noted that he got sick 
during his active service, that he was confined to a hospital 
and that his unit then left the area.  He stated that he was 
a civilian from January 1, 1942, to May 4, 1945.  With regard 
to being a civilian, he said that he was sick from January 1, 
1942, to May 31, 1942, and that he was a farmer from June 1, 
1942, to May 4, 1945.  He reported that, while he was a 
civilian, he had malaria from May 31, 1942, to June 1, 1942.  
He also indicated that he reported for duty on May 4, 1945.

In a December 1, 1945, affidavit for Philippine Army 
personnel, under the chronological-record-of-activities 
section, the veteran was advised that if he were a former 
POW, he should strike out the inapplicable word - captured or 
surrendered - regarding how he became a POW.  He struck out 
both words.  He was also advised that, if he escaped or was 
released from POW captivity, he should strike out the 
inapplicable word - escaped or released - regarding how he 
left captivity.  He struck out both words.  He reported that 
he did not surrender under Proclamation No. 1.  He described 
his activities from September 1941 to May 1945.  He said that 
he was in the USAFFE from September 1, 1941, to December 28, 
1941, and that he was separated from his unit on December 28, 
1941.  He stated that he had malaria from December 29, 1941, 
to May 31, 1942, during which time a farmer treated him.  He 
noted that he was a farmer from June 1, 1942, to May 4, 1945.  
He indicated that he reported for service on May 5, 1945.

In November 1961, the veteran filed a claim for nonservice-
connected disability pension benefits.  The next month, the 
service department verified the veteran's service to be the 
following: pre-war service, September 7, 1941, to December 7, 
1941; beleaguered, December 8, 1941, to December 28, 1941; no 
casualty status, December 29, 1941, to May 4, 1945, status 
under the Missing Persons Act terminated May 4, 1945; and 
regular Philippine Army service, May 5, 1945, to February 17, 
1946.  It was noted that the veteran was not entitled to 
receive pay during the following periods: (1) December 29, 
1941, to May 31, 1942, a period in which he had an alleged 
sickness that was not supported; and (2) June 1, 1942, to May 
4, 1945, a period in which he was in engaged in civilian 
pursuits and not military activities.  It was indicated that 
there were no periods when he was under actual physical 
restraint by the enemy because it was determined that he was 
not a former POW.  It was also noted that he had no 
recognized guerrilla service and that he did return to 
military control on May 5, 1945.

The veteran's claim for pension benefits was denied in 
February 1962.  On July [redacted], 1976, the veteran died.  
During his lifetime, he never claimed that he was a former POW.

The RO received a claim from the appellant in February 1998 
for Dependency and Indemnity Compensation and death pension 
benefits.  In a statement dated December 1997 and received by 
the RO in February 1998, she said that the veteran was a POW 
at Capas, Tarlac, from April 29, 1942, to June 30, 1942.  She 
indicated that she had enclosed a document showing that he 
was released from a POW camp.  She enclosed a certification 
from the General Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant General; a joint 
affidavit from T.T. and C.R.; a copy of the veteran's 
December 1, 1945, affidavit for Philippine Army personnel; 
and other documents.  The certification from the General 
Headquarters, Armed Forces of the Philippines, Office of the 
Adjutant General, does not indicate that he was a former POW.  
In their affidavit, T..T and C.R. relate that the veteran had 
active service from September 8, 1941, to February 13, 1946, 
but they did not state that the veteran was a former POW.  
The other documents do not contain any information on whether 
the veteran was a former POW.  

In an April 1998 statement, the appellant maintained that the 
veteran was a POW at Capas, Tarlac, after the surrender of 
Bataan in 1942.

The RO asked the appellant in July 1998 to provide additional 
information regarding the veteran's alleged service as a POW.  
The appellant submitted a statement in August 1998.  In her 
statement, she said that the veteran told her that he was 
captured on September 18, 1942, and that he was still 
fighting the Japanese at that time.  She reported that he was 
taken to Camp O'Donnell in Capas, Tarlac, where he escaped 
that same day, and that he later reached the barracks of 
American forces.  She indicated that the one person who was 
captured with her spouse was now deceased.  She also 
submitted a document from the Philippine Army, which she said 
included the names of men who were also captured and interned 
with the veteran.  That document reveals that that the 
veteran was placed on inactive status, effective February 17, 
1946.  She also enclosed a document allegedly from USAFFE 
showing that the veteran was processed for service on May 5, 
1945.

In an October 1998 memorandum for file, it was determined 
that the veteran was not entitled to recognition as a former 
POW for VA purposes.  The RO noted that the veteran's name 
was not on the list in the POW microfiche.  The RO added a 
partial copy of that list to the claims file, and the Board 
notes that the veteran is not on that list.

The appellant submitted another statement in November 1998.  
In that statement, she said that the records show that the 
veteran was former POW.  She also noted that she reported 
what the veteran had told her.

In her July 1999 VA Form 9, the appellant argued that the 
veteran was still a former POW even though he managed to 
escape on the same day that he was captured.  She also 
submitted documents showing that she had never been charged 
with a crime and that no criminal case was currently pending 
against her.

Legal Criteria

38 C.F.R. § 3.203 provides only two methods of accepting 
evidence of service: (1) submission of a document issued by a 
service department or (2) verification of claimed service by 
such a department.  In relation to Philippine service, 38 
C.F.R. § 3.9(a) provides that the period of active service 
for a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States will be 
from (a) the date certified by the Armed Forces as the date 
of enlistment, or date of report for active duty, whichever 
is later, to (b) the date of release from active duty, 
discharge, death, or, in the case of a member of the 
Philippine Commonwealth Army, June 30, 1946, whichever was 
earlier.  Release from active duty includes the following: 
(1) leaving one's organization in anticipation of, or due to, 
capitulation; (2) escape from POW status; (3) parole by the 
Japanese; (4) beginning of missing-in-action status; or (5) 
capitulation on May 6, 1942, except that periods of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer or periods of 
service in units which continued organized resistance against 
the Japanese prior to formal capitulation will be considered 
a return to active duty for the period of such service.    

Active service of a regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include POW status 
immediately following (1) a period of active duty, or (2) a 
period of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer.  
In those cases where following release from active duty as 
set forth in 38 C.F.R. § 3.9(a) it is factually found by VA 
that a veteran was injured or killed by the Japanese because 
of anti-Japanese activities or his or her former service in 
the Armed Forces of the United States, such injury or death 
may be held to have been incurred in active service for VA 
purposes.  38 C.F.R. § 3.9(b) (2000).

Guerrilla service is defined as serving as a guerrilla under 
a commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized and cooperating with the United 
States Forces.  Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status.  The 
following certifications by the service departments will be 
accepted as establishing guerrilla service: (1) recognized 
guerrilla service, and (2) unrecognized guerrilla service 
under a recognized commissioned officer, only if the 
individual was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army.  Civilians are not recognized as guerrillas.  A 
certification of "Anti-Japanese Activities" will not be 
accepted as establishing guerrilla service.  38 C.F.R. § 
3.8(d) (2000).  The active service of a member of irregular 
forces, a "guerrilla," is the period certified by the service 
department.  38 C.F.R. § 3.9(d) (2000).

In VAOPGCPREC 14-94, the General Counsel interpreted 38 
C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service-department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty.  However, the General Counsel also 
held that VA is not bound by a service-department 
certification as to the ending date of such veteran's period 
of active duty.  Specifically, the General Counsel stated 
that VA may include a period spent in a POW status in 
determining a veteran's period of active service, if such 
veteran was detained or interned by the enemy "immediately 
following a period of active duty."  The General Counsel 
indicated that the phrase "immediately following a period of 
active duty" as used in 38 C.F.R. § 3.9(b) may be construed 
as referring to an event following closely after a period of 
active duty, directly related to that duty, and occurred 
before the veteran performed activities not related to active 
military duty.  The General Counsel also noted that, for 
members of the irregular guerrilla forces, the service-
department certification of such a veteran's service is 
controlling.  The General Counsel also held that, in 
determining a period of active service, VA is not bound by a 
service-department finding of pay entitlement under the 
Missing Persons Act.  VAOGCPREC 14-94 (June 8, 1994).

For nonservice-connected or service-connected benefits, 
active service is countable exclusive of a period following 
release from active duty under the circumstances outlined in 
38 C.F.R. § 3.9.  38 C.F.R. § 3.15 (2000).

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the military, naval, or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  See 38 U.S.C.A. § 101(32) (West 1991).  
In the case of detention or internment by an enemy government 
or its agents, VA shall accept the findings of the 
appropriate service department that a person was a prisoner 
of war during a period of war, unless a reasonable basis 
exists for questioning it.  However, the provisions of 38 
C.F.R. § 3.1(y)(1) do not require the VA to follow a service 
department's finding that a veteran was not a POW.  Manibog 
v. Brown, 8 Vet. App. 465, 468 (1996).  The Board may 
plausibly find that a veteran was not a POW during service if 
service department records do not reflect that he or she was 
a POW and if the dates of alleged POW status in the evidence 
vary considerably.  Id.

38 C.F.R. § 3.1(m), in part, defines in the line of duty as 
during a period of active military, naval, or air service.

If a veteran is a former POW, and if he or she was interned 
or detained for not less than 30 days, certain diseases shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307 are also 
satisfied. See 38 U.S.C.A. § 1112(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.309(c) (2000).

Analysis

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of the 
VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Inasmuch as the RO satisfied the requirements of the new law, 
the appellant is not prejudiced by the Board proceeding with 
her case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
obtained all relevant information with regard to the nature 
of the veteran's service.  Thus, the Board finds that all 
evidence necessary for an equitable adjudication of the 
appellant's claim has been obtained and that the duty to 
assist the claimant is satisfied.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).

To recap pertinent evidence, the service department verified 
the veteran's service to be the following: pre-war service, 
September 7, 1941, to December 7, 1941; beleaguered, December 
8, 1941, to December 28, 1941; no casualty status, December 
29, 1941, to May 4, 1945; status under the Missing Persons 
Act terminated May 4, 1945; and regular Philippine Army 
service, May 5, 1945, to February 17, 1946.  The service 
department noted that the veteran was not entitled to receive 
pay during the following periods: (1) December 29, 1941, to 
May 31, 1942, a period in which he had an alleged sickness 
that was not supported; and (2) June 1, 1942, to May 4, 1945, 
a period in which he was in engaged in civilian pursuits and 
not military activities.  

There is no evidence that the veteran was a POW during his 
recognized service from September 7, 1941, to December 28, 
1941, or during his service from May 5, 1945, to February 17, 
1946, nor has the appellant alleged that he was a POW during 
either such period.  From December 29, 1941, to May 4, 1945, 
the service department noted that the veteran was not 
entitled to receive pay; his service was listed as no 
casualty status.  Therefore, he was not on active duty from 
December 29, 1941, to May 4, 1945.  For a Regular Philippine 
Scout or a member of the Philippine Commonwealth Army, VA may 
include a period spent in a POW status in determining a 
veteran's period of service if a veteran was detained or 
interned by the enemy immediately following such period of 
active duty.  See 38 C.F.R. § 3.9; VAOGCPREC 14-94 (June 8, 
1994).  Thus, the question is whether the veteran was 
detained or interned by the Japanese immediately following 
the end of his active duty on December 28, 1941.   

During the veteran's lifetime, he signed two affidavits and 
filed a claim for nonservice-connected disability pension 
benefits.  He never claimed that he was a former POW.  In his 
affidavits, he reported that he had malaria in the first half 
of 1942 and that he was then a farmer until May 4, 1945.  
Also, the service department determined that he was not a 
former POW.  The appellant has given contradictory 
information about her late husband's service: at one point, 
she claimed that he was a POW from April 29, 1942, to June 
30, 1942, and at another time she said that he was  a POW for 
merely one day, September 18, 1942.  Thus, there is no 
competent and probative evidence that the veteran was 
detained or interned by the enemy immediately following the 
end of his active duty on December 28, 1941, or, for that 
matter, at any time from December 29, 1941, to May 4, 1945.  

To the extent that the appellant is intimating that the 
veteran had guerilla service, the General Counsel has held 
that the service-department certification is controlling as 
to the period of service as a guerrilla.  See 38 C.F.R. 
§ 3.9; VAOGCPREC 14-94.  Since the service department 
indicated that he had no recognized guerrilla service, VA is 
bound by that determination.  In addition, there is no 
persuasive evidence that, during the period when his service 
was listed as no casualty status, the veteran was injured by 
the Japanese because of anti-Japanese activities or his or 
her former service in the Armed Forces of the United States.  
See 38 C.F.R. § 3.9.  In short, the preponderance of the 
competent and probative evidence shows that the veteran was 
not a prisoner of war during his active service.  38 U.S.C.A. 
§ 101 (32); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. §§ 5103A & 5107); 38 C.F.R. §§ 3.1(y), 
3.8, 3.9, 3.203; VAOGCPREC 14-94.

In view of the foregoing, the appellant's claim that the 
veteran was entitled to recognition as a former prisoner of 
war for VA purposes must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  If the 
appellant disagrees with the information contained in service 
department records, her remedy, if any, must be pursued with 
the Army Board for the Correction of Military Records.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).


ORDER

The veteran was not entitled to recognition as a former 
prisoner of war for VA purposes.


REMAND

In a March 31, 1998, determination, the RO denied the claims 
of entitlement to service connection for the cause of the 
veteran's death, nonservice-connected death pension benefits, 
and accrued benefits.  In an April 1998 statement, the 
appellant indicated that her claim for accrued benefits and 
for any other benefits for which she was entitled should be 
reconsidered.  The appellant noted that the subject of her 
statement was an "appeal to the denial decision dated March 
31, 1998."  Thus, that statement is a notice of disagreement 
on the issues of entitlement to service connection for the 
cause of the veteran's death, nonservice-connected death 
pension benefits, and accrued benefits.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

In the above-mentioned May 1945 affidavit, the veteran 
reported that he married C.L. on May 14, 1942, and that he 
had a one-month old child.  However, in his December 1945 
affidavit, he reported that he was not married and that he 
had no children.  In his November 1961 claim, the veteran 
reported that he married the appellant on November 18, 1952, 
and did not indicate that he had been previously married.  
The service department noted in December 1961 that there was 
an alleged marriage, but that no evidence regarding that 
marriage had been located.  The service department also 
indicated that the next of kin was C.L., the veteran's wife.  
The appellant submitted a marriage certificate in August 
1976, revealing that she and the veteran were married on 
September 13, 1966.  The marriage certificate also reflects 
that, regarding whether the veteran was single, widowed or 
divorced, it was noted that he was single.  This matter is 
referred to the RO for any appropriate action.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO must then issue a 
statement of the case, containing all 
applicable laws and regulations, on the 
issues of entitlement to service 
connection for the cause of the veteran's 
death, nonservice-connected death pension 
benefits, and accrued benefits.  The 
appellant should be advised of the time 
in which to perfect her appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



